DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steve G. McClure on March 4, 2021.
The application has been amended as follows: 
1.	(Currently Amended) An image correction device comprising a processor configured to:
	acquire a combined image including a plurality of partial images, the partial images being obtained by performing division imaging on a rectangular area in a real space using an imaging device, the partial images being connected to form the combined image;
	display the acquired combined image on a display screen;
	receive, for the combined image displayed on the display screen, a designation indicating a vertex or at least two sides in the combined image respectively corresponding to a vertex or at least two sides of the rectangular area in the real space;
	specify a correction target area in the combined image on the basis of the received designation indicating the vertex or the at least two sides in the combined image respectively corresponding to the vertex or the at least two sides of the rectangular area in the real space;
	divide the correction target area into a plurality of divided areas, each of the divided areas being a quadrilateral;
	convert each of the plurality of divided areas into a rectangle; and
display a corrected combined image on the display screen based on the converted rectangles.
	


10.	(Currently Amended) An image correction method comprising steps of:
	acquiring a combined image including a plurality of partial images, the partial images being obtained by performing division imaging on a rectangular area in a real space using an imaging device, the partial images being connected to form the combined image;
	displaying the acquired combined image on a display screen;
	receiving, for the combined image displayed on the display screen, a designation indicating a vertex or at least two sides in the combined image respectively corresponding to a vertex or at least two sides of the rectangular area in the real space;
	specifying a correction target area in the combined image on the basis of the received designation indicating the vertex or the at least two sides in the combined image respectively corresponding to the vertex or the at least two sides of the rectangular area in the real space;
	dividing the correction target area into a plurality of divided areas, each of the divided areas being a quadrilateral; 
	converting each of the plurality of divided areas into a rectangle; and
displaying a corrected combined image on the display screen based on the converted rectangles.
	

11.	(Currently Amended) A non-transitory, computer-readable tangible recording medium which records a program for causing a computer to perform steps of:
	acquiring a combined image including a plurality of partial images, the partial images being obtained by performing division imaging on a rectangular area in a real space using an imaging device, the partial images being connected to form the combined image;
	displaying the acquired combined image on a display screen;
	receiving, for the combined image displayed on the display screen, a designation indicating a vertex or at least two sides in the combined image respectively corresponding to a vertex or at least two sides of the rectangular area in the real space;
	specifying a correction target area in the combined image on the basis of the received designation indicating the vertex or the at least two sides in the combined image respectively corresponding to the vertex or the at least two sides of the rectangular area in the real space;
	dividing the correction target area into a plurality of divided areas, each of the divided areas being a quadrilateral; and
	converting each of the plurality of divided areas into a rectangle; and
displaying a corrected combined image on the display screen based on the converted rectangles.
	

Allowable Subject Matter

Claims 1-11 are allowed.
The following is an Examiner's statement of reasons for allowance:
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants' remarks, filed 02/17/2021, are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302. 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647